USCA11 Case: 20-13110     Date Filed: 07/08/2021    Page: 1 of 2



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13110
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:16-cr-00012-LGW-BWC-18



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

TYRONE MIDDLETON,

                                                          Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                               (July 8, 2021)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-13110      Date Filed: 07/08/2021   Page: 2 of 2



      Junita M. Holsey, appointed counsel for Tyrone Middleton, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Middleton has moved for appointment of new counsel or for leave to proceed

pro se. Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, Middleton’s conviction and sentence are

AFFIRMED, and Middleton’s motion for appointment of counsel or for leave to

proceed pro se is DENIED.




                                         2